Citation Nr: 0120631	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  99-03 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an effective date earlier than June 23, 
1998 for the assignment of a 10 percent rating for the 
service-connected residuals of a fractured nose.

3.  Entitlement to an effective date earlier than June 30, 
1998 for the assignment of a 10 percent rating for the 
service-connected residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from November 1936 to January 
1940 and from August 1940 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted a 10 percent rating for 
the service-connected residuals of a fractured nose, 
effective from June 23, 1998, and granted a 10 percent rating 
for the service-connected residuals of a right knee injury, 
effective from June 30, 1998.  This matter further comes 
before the Board from a February 1998 letter in which the RO 
declined to reopen the veteran's claim for service connection 
for a low back disability and notified the veteran that he 
needed to submit new and material evidence in order to reopen 
the claim for service connection for a low back disability.

By letter dated in February 2001, the Board notified the 
veteran that his substantive appeal may not have been filed 
on time with respect to his claim for service connection for 
a low back disability, and provided him the opportunity to 
respond.  In March 2001 the veteran claimed that in June 1998 
he sent a substantive appeal (VA Form 9) to the RO, and 
enclosed a copy of the June 1998 substantive appeal, along 
with a cover sheet from his representative that was dated 
stamped in June 1998 by the RO.  These documents are not 
otherwise located in the claims folder.  Resolving doubt in 
the veteran's favor, the Board accepts the copy of the June 
1998 substantive appeal as a timely filed substantive appeal.  
Accordingly, the issue of whether new and material evidence 
has been submitted to reopen the claim for service connection 
for a low back disability is properly before the Board on 
appeal.

The veteran initially requested higher evaluations for his 
service-connected anxiety reaction, residuals of a fractured 
nose and degenerative joint disease of the right knee.  A 
statement of the case was issued on these matters in August 
1999.  In a September 1999 statement, the veteran expressed 
satisfaction with the assigned evaluations and these matters 
are not in appellate status.  
REMAND

The record reflects that in February 1998 the RO sent a 
letter to the veteran acknowledging receipt of the veteran's 
claim for service connection for a low back disability and 
notifying the veteran that service connection for a low back 
disability had been denied by ratings dated in July 1957 and 
March 1958, both of which had become final.  The veteran was 
also essentially notified that he needed new and material 
evidence to reopen his claim for service connection for a low 
back disability, and that such evidence should show that the 
low back disability was incurred or aggravated by service.  
In June 1998 the RO issued a statement of the case, denying 
service connection for "status post back surgery, lumbar disc 
removal", and noting that the veteran filed a notice of 
disagreement which was received on March 2, 1998.  Thus, it 
appears that the veteran apparently filed a notice of 
disagreement, along with several lay statements; however, 
none of these statements were contained in the claims file 
until the veteran subsequently submitted, in March 2001, 
several documents including another copy of his notice of 
disagreement dated in February 1998.  

Additionally, in a statement submitted in March 2001, the 
veteran noted several documents in support of his claim, two 
of which were not in the claims file prior to the veteran 
submitting them in March 2001.  These missing documents 
include a letter from the RO dated August 15, 1997 requesting 
that he send new and material evidence to reopen his claim 
for service connection for a back disability, and a VA Form 9 
dated in June 1998.  Since there were several documents 
missing from the claims folder, including the lay statements 
which are still missing, and since there is a misfiled 
document in the veteran's claims file, which pertains to 
another veteran, the record is deemed incomplete for 
appellate review.  In that regard, the RO is directed to 
account for the lay statements which are missing from the 
veteran's claims file, as well as conduct a search for any 
other documents which might be missing.  This should include 
checking the claims file for the other veteran for which the 
misfiled document pertains to.   

Also, with regard to the claims for earlier effective dates 
for the assignment of 10 percent ratings for the service-
connected residuals of a fractured nose and for the service-
connected residuals of a right knee injury, the Board notes 
that in Hazan v. Gober, 10 Vet. App. 511 (1997), the U.S. 
Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5110(b)(2) "on its face . . . requires review 
of all the evidence of record (not just evidence not 
previously considered) as to the disability in order to 
'ascertain [ ]' the 'earliest' possible effective date".  Id.  
Thus, on remand the RO should consider all of the evidence 
prior to June 1998 to determine the earliest date that the 
increased rating was factually ascertainable within the 
meaning of 38 U.S.C.A. § 5110(b)(2).  In that regard the 
Board notes that treatment records from the Birmingham VAMC 
must be obtained, or accounted for, for the periods between 
April 1982 and June 1984 and between January 1995 and June 
1998.  As VA treatment records are considered to be 
constructively of record, and may be relevant to the instant 
claim, the RO should obtain these VA treatment records so 
that all the evidence of record may be considered to 
determine when an increase in disability was factually 
ascertainable.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of 
the change in the law brought about by the VCAA, on remand 
the RO should ensure compliance with the notice and duty to 
assist provisions contained in the new law.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should request from the 
Birmingham VAMC treatment records for the 
veteran for the periods between April 
1982 and June 1984 and between January 
1995 and June 1998.  The RO should 
document efforts made in that regard, and 
if no such records are available, it 
should be so certified.

3.  The RO should attempt to locate the 
missing lay statements submitted by the 
veteran in March 1998.  The RO should 
also conduct a search for any other 
documents that may be missing from the 
veteran's claims file, including 
searching the claim file for the veteran 
to whom the misfiled document pertains 
to.  The RO should document all efforts 
made in this regard.

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 

